DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 8/9/2022 has been entered. Claims 1, 5-6, 8-21 and 26 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 5/9/2022.
Allowable Subject Matter
Claims 1, 5-6, 8-21 and 26 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an introducer sheath as claimed in claim 1 comprising  the first gear assembly includes a cylindrical barrel portion extending outwardly from the first gear and includes a cylindrical outer surface, the second gear assembly includes a cylindrical barrel portion extending outwardly from the second gear and includes a cylindrical outer surface.
Saadat (U.S. PG publication 20050065397) discloses an introducer sheath assembly (figure 2 and 2B, item 2) comprising a handle portion (figure 2, item 22), an introducer sheath (figure 2, item 20), a first steering cable (see figure 2B wherein item 96 on the left of figure 2B is construed as the first steering cable) and a second steering cable (see figure 2B wherein item 96 on the right of figure 2B is construed as the second steering cable). Saadat fails to disclose a first gear assembly, second gear assembly, and a third gear assembly. Haraguchi (U.S. PG publication 20160338571) teaches a first gear assembly (figure 7, item 63a2) including a first gear (figure 7, item 63a2), a second gear assembly (figure 7, item 63b1 and item 63b2) including a second gear (figure 7, item 63b1), and a third gear assembly (figure 7, item 63a1). Haraguchi however fails to disclose the first gear assembly includes a cylindrical barrel portion extending outwardly from the first gear and includes a cylindrical outer surface, the second gear assembly includes a cylindrical barrel portion extending outwardly from the second gear and includes a cylindrical outer surface. Accordingly, claim 1 is allowed.
Dependent claims 5-6, 8-12, and 26 are allowable by virtue of being dependent upon allowable independent claim 1.
In regard to claim 13,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an introducer sheath assembly as claimed in claim 13 comprising a first gear assembly including a first gear having a first plurality of teeth and a first barrel portion, a proximal end of the first steering cable being fixed to the first barrel portion of the first gear assembly so that the proximal end of the first steering cable is wrapped around the first barrel portion, a second gear assembly including a second gear having a second plurality of teeth and a second barrel portion, a proximal end of the second steering cable being fixed to the second barrel portion of the second gear assembly so that the proximal end of the second steering cable is wrapped around the second barrel portion.
Saadat (U.S. PG publication 20050065397) discloses an introducer sheath assembly (figure 2 and 2B, item 2) comprising a handle portion (figure 2, item 22) and an introducer sheath (figure 2, item 20). Saadat fails to disclose a first gear assembly, a second gear assembly, and a drive gear assembly. Haraguchi (U.S. PG publication 20160338571) teaches a first gear assembly (figure 7, item 63a2) including a first gear (figure 7, item 63a2), a second gear assembly (figure 7, item 63b1 and item 63b2) including a second gear (figure 7, item 63b1), and a drive gear assembly (figure 7, item 63a1). Haraguchi however fails to disclose a first barrel portion, and a second barrel portion. Accordingly, claim 13 is allowable.
Dependent claims 14-20 are allowable by virtue of being dependent upon allowable independent claim 13.
In regard to claim 21,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an introducer sheath assembly as claimed in claim 21 comprising an elongated stem having an outer surface including a threaded portion, an advance knob including a threaded bore that is threadably engage with the threaded portion of the elongated stem, and wherein the clamp further comprises a collet formed by the proximal end of the elongated stem so that the collet is both axially-fixed to, and non-rotatable with respect to, the elongated stem.
Tran (U.S. PG publication 20130030519) discloses an introducer sheath assembly (figure 1, item 10) comprising an elongated stem (see figure 2A: wherein in a first interpretation item 102 forms the elongated stem and in a second interpretation item 102, 96 and 100 forms an elongated stem), an advance knob (figure 2A, item 84), a clamp (see figure 2A wherein in the first interpretation item 106 is a clamp and in the second interpretation item 102 is a clamp) disposed at the proximal end of the elongated stem, and wherein the clamp comprises a collet (see figure 2A wherein in the first interpretation item 106 comprises a collet and in the second interpretation item 102 comprises a collet). The first interpretation fails to at least disclose the elongated stem having an outer surface including a threaded portion. The second interpretation fails to at least disclose wherein the clamp further comprises a collet formed by the proximal end of the elongated stem so that the collet is both axially-fixed to, and non-rotatable with respect to, the elongated stem. The collet (item 102) of the second interpretation is not axially-fixed to the elongated stem. Accordingly, claim 21 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783